DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                Terminal Disclaimer
           The filed Terminal Disclaimer linking the instant application with Patent US 10,573,32 B2 is acknowledged and approved.

Response to Arguments
              The prior 35 U.S.C. 103 rejection of claims 21-40 is hereby withdrawn in light of amendments to the independent claims.

Allowable Subject Matter
Claims 21-40 are allowed.

Reasons for Allowance          
The following is an examiner’s statement of reasons for allowance: 
            The prior art taken alone or in combination fails to teach the combination of limitations recited in the independent claims including “parsing an input audio signal acquired via a sensor of a first client device to identify a request and a content provider that is to fulfill the request, wherein the content provider has not previously created an application program interface (API) that integrates network resources with the data processing system, identifying, based on the request identified from the input audio signal, by the data processing system, a digital component for the content provider, the digital component having one or more input elements for a graphical user interface, generating, by the data processing system, a specific interaction model for the content provider based on interpreting and navigating through features of a website inferred from the digital component identified, identifying, based on the specific interaction model, by the data processing system, one or more input elements of the digital component to handle the request, generating, by the data processing system, in accordance with the specific interaction model, a data array to include information for at least one of the one or more input elements of the digital component and providing, by the data processing system, the data array to the content provider to fulfill the request identified from the input audio signal” as argued by Applicant (Remarks, 4/6/22).
           Evermann (US PGPUB 2017/0092278 A1) discloses a system that enables voice interactive webpages according to intents of user requests for services from a content provider, including receiving digital content/webpages from the provider, choosing a service/interaction model to identify elements of the webpages, generating actionable structures using the model, providing input to an array corresponding to potions of the webpage and transmitting the array to the provider for fulfilling the requests.
           Sarikaya (US PGPUB 2018/0061401 A1) discloses analyzing a user’s speech to extract intent and interpreting and navigating through features of a website associated with the extracted intent.
           Badger (US 2015/0113409 A1) discloses a visual and voice co-browsing system that enables browsing of voice interactive webpages according to user requests and further includes headlessly rendering of content without a display.
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307. The examiner can normally be reached Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658